Name: 88/644/EEC: Council Decision of 21 December 1988 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Morocco, for the period 1 November 1987 to 31 December 1990
 Type: Decision
 Subject Matter: Africa;  trade policy;  processed agricultural produce
 Date Published: 1988-12-27

 Avis juridique important|31988D064488/644/EEC: Council Decision of 21 December 1988 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Morocco, for the period 1 November 1987 to 31 December 1990 Official Journal L 358 , 27/12/1988 P. 0007COUNCIL DECISION of 21 December 1988 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Morocco, for the period 1 November 1987 to 31 December 1990 (88/644/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco(1), which entered into force on 1 November 1978, and in particular to Annex B thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 and originating in Morocco, for the period 1 November 1987 to 31 December 1990, HAS DECIDED AS FOLLOW: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 and originating in Morocco for the period 1 November 1987 to 31 December 1990, is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 21 December 1988. For the Councilthe PresidentV. PAPANDREOU (1)OJ No L 264, 27. 9. 1978, p. 2.